DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
	Claims 1 and 5 recites “which faces combustion flame” it seems like this should be -which faces a combustion flame-.  This seems to be the case in other limitations such as “municipal solid waste” in line 3, “optical signal”, and “common temperature” for example.
	Claims 1 and 5 recites “of municipal solid waste” it seems like it should be -of the municipal solid waste-.
	Claim 1 recites “comprise” in line 9, it should be -comprises-.
	Claim 1 recites “single component” in line 18, it should be -single components-.
	Claims 2-4 and 6-8 recite “for municipal solid waste components in an incinerator” it should be -for the municipal solid waste components in the incinerator-.
	Claims 2 and 6 recite “obtaining” it seems like it would be more appropriate to use -to obtain-.
	Claims 3 and 7 recite “of municipal solid waste components” in line 3, it should be -of the municipal solid waste components-.
	Claims 6-8 recite “A real-time detection method” it should be -The real-time detection method-.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 5 recites “the information base” in lines 12-13 and 4 respectively, there is insufficient antecedent basis for this limitation in the claims.
	Claims 2-4 and 6-8 are rejected for their incorporation of independent claims 1 and 5 respectively.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the claims would be allowable if the above objections/rejections are addressed, where the prior art fails to disclose a real-time detection device for obtaining a proportion of each component in the municipal solid waste, specifically through flame spectral emissions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gross et al (US PG Pub. No. 2010/0062381)
McKinnon et al (US Patent No. 5,252,060)
Gilby et al (US PG Pub. No. 2004/0216510)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762